DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ANG et al. (US 2019/0090299).
Regarding claim 1, ANG teaches that receiving, by a wireless device (Fig. 1), at least one first parameter indicating a first power saving mode (sleep state for low power mode indicating for first power saving (reducing power) mode associated with cross-slot scheduling techniques for a cell) associated with cross-slot scheduling for a first cell (Fig. 1, 10, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123, where teaches mobile device for receiving parameter for sleep state, low power mode, indicating for 
Regarding claim 2, ANG teaches that receiving second DCI comprising an indication, based on the second power saving mode, associated with second cross-slot scheduling for the second cell (Fig. 1, 10, pages 3, paragraphs 39 - pages 4, paragraphs 43, and pages 10, paragraphs 115 - pages 11, paragraphs 123, where teaches receiving downlink control information (DCI), channel, including an control information, based on the low power saving mode, sleep mode (second power saving mode), enabling with second cross-slot scheduling techniques for a cell). ANG teaches that based on determining that at least one PDSCH resource associated with the second cross-slot scheduling is associated with the second cell (Fig. 1, 9, 10, pages 3, paragraphs 39 - pages 4, paragraphs 43, and pages 10, paragraphs 115 - pages 11, paragraphs 123, where teaches based on the DCI message that obtaining physical downlink shared channel (PDSCH) resource associated with cross-slot scheduling techniques for a cell), receiving, via the at least one PDSCH resource associated with the second cross-slot scheduling and based on applying the second cross-slot scheduling to the second cell, for receiving, at least one second downlink transport block (Fig. 9, 10, 12, pages 3, paragraphs 39 - pages 4, paragraphs 43, and pages 10, paragraphs 115 - pages 11, paragraphs 128, where teaches receiving or acquiring downlink another transport block based on the DCI message that obtaining and decoding or applying physical downlink shared channel (PDSCH) resource associated with another cross-slot scheduling techniques to a cell). 
Regarding claim 3, ANG teaches that the first cross-slot scheduling is associated with a first bandwidth part associated with the first cell, and wherein the second cross-
Regarding claim 5, ANG teaches that the first power saving mode and the second power saving mode are a same power saving mode (Fig. 1, 10, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123). 
Regarding claim 6, ANG teaches that the same power saving mode comprises a micro sleep mode (Fig. 1, 10, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123). 
Regarding claim 7, ANG teaches that the indication comprises at least one of: a one-bit indication of the first cross-slot scheduling for the first cell, a cross-slot scheduling configuration, or an offset indicator (Fig. 1, 10, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123). 
Regarding claim 9, ANG teaches that the at least one first parameter further indicates a first same slot scheduling, and wherein the at least one second parameter further indicates a second same slot scheduling (pages 16, paragraphs 185 – 188, Fig. 10, 19, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123). 

Allowable Subject Matter
3.		Claims 10 - 20 are allowed. 
Claims 10 - 20 are allowable over the prior art of record because a search does not detect the combined claimed elements as set forth in the claims 10 - 20. 


4.		Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “the at least one first parameter comprises a first time offset between a first downlink control channel associated with the DCI and the at least one PDSCH resource associated with the first cross-slot scheduling, and the applying the first cross-slot scheduling comprises applying the first time offset, and receiving, via the PDSCH at least one resource, the at least one downlink transport block, and wherein the applying the first cross-slot scheduling to the 

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bagheri et al. (US 2020/0351926) discloses Method and Apparatus for Communicating a Data Communication with an Offset.
Li et al. (US 2019/0327723) discloses Resource Configuration Method and Apparatus.
Yoshimoto et al. (US 2019/0327030) discloses Base Station Apparatus, Terminal Apparatus, and Communication Method Thereof.
Hong et al. (US 10,440,691) discloses Method for Controlling Connection Status of UE and Apparatus Thereof.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
February 26, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649